Citation Nr: 0715174	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-42 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected residuals of appendectomy.  

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In the February 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, rated as 0 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
residuals of appendectomy, rated as 0 percent disabling.  The 
RO also denied the veteran's claims for service connection of 
a bilateral knee disorder and cysts at that time.

The veteran subsequently filed a notice of disagreement (NOD) 
in March 2004 with respect to the initial ratings assigned 
for his bilateral hearing loss and residuals of appendectomy 
as well as the denials of service connection for a bilateral 
knee disorder and cysts.  The veteran perfected his appeal in 
October 2004.  

The Board notes that the RO granted service connection for 
sebaceous cyst scars rated as 50 percent disabling in June 
2006.  As the veteran has received a full grant of the 
benefits sought, the issue of entitlement to service 
connection for cysts is moot. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran demonstrated Level II hearing acuity in his 
right ear and Level III and Level IV hearing acuity in his 
left ear on VA audiological examinations.  The veteran's 
service-connected bilateral hearing loss does not demonstrate 
a level of impairment that warrants a compensable evaluation 
under VA regulations and has not been shown to result in 
interference with normal employability.

3.  The competent medical evidence of record does not show 
that the veteran's appendectomy scar causes limited motion, 
covers an area of 6 square inches or greater, is unstable, or 
is painful on examination.  No other current residuals 
associated with the veteran's in-service appendectomy have 
been clinically identified.  

4.  The competent medical evidence of record does not show 
that the veteran currently suffers from a bilateral knee 
disorder as a result of his active military service or an 
incident of active military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for service-connected bilateral hearing loss have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2006).  

2.  The schedular criteria for an initial compensable 
evaluation for service-connected residuals of appendectomy 
have not been met or approximated.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7805 
(2006).  

3.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in December 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims for service connection, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  The RO advised 
the veteran that VA needed evidence showing that his claimed 
disorders existed from military service to the present time 
and described the type of information and evidence that would 
help VA decide his claims to include information regarding 
medical treatment during service, lay statements of persons 
who knew of his disability while on active duty, records and 
statements from service personnel, and evidence of medical 
treatment since service.  The RO also asked the veteran to 
provide any medical reports he had.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to his claims.  38 C.F.R. § 3.159 (b)(1) 
(2006).  The RO further advised the veteran that it would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim such as medical records, employment 
records, and Federal agency records.  Moreover, the RO 
explained to the veteran that he may lose money if he took 
more than one year from the date of the letter to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that VCAA notice requirements include the 
elements of effective date and degree of disability).    

Although the December 2003 VCAA notice letter did not address 
the element of degree of disability, the Board notes that 
such defect constituted harmless error in this case as the 
veteran was later sent adequate notice and his claims were 
subsequently readjudicated.  Indeed, the RO sent 
correspondence to the veteran in November 2004 that advised 
him regarding what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability (as well as what the evidence must show 
to establish entitlement to service connected compensation 
benefits) and his claim was readjudicated in April 2005 and 
June 2006.   
  
The Board further observes that the RO provided the veteran 
with a copy of the February 2004 rating decision, the October 
2004 Statement of the Case (SOC), and the Supplemental 
Statements of the Case dated in April 2005 and June 2006, 
which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  Moreover, neither the veteran nor his 
representative contends any deficiency of notice with respect 
to the issues on appeal.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA audiological examination in January 2004 
and March 2006 and a VA scar examination in March 2006.  The 
veteran's service medical records, private treatment records 
from August 1971 to October 2003, VA treatment records form 
March 2001 to May 2003, various statements from the veteran, 
and a buddy statement from O.D.T. are also of record.  The 
Board notes that the RO attempted to obtain records from St. 
Mary's Hospital regarding the veteran's reported treatment 
for his bilateral knee disorder from 1945 to 1953; however, 
St. Mary's wrote in November 2005 correspondence that it had 
no record of the veteran having been treated at the hospital.  
It is also noted that the veteran reported that he received 
treatment for his knees from Dr. Brooks at the Ohio State 
Penitentiary in 1955; however, the October 2005 VA Form 21-
4142 notes that the State of Ohio only kept medical files for 
a period of 10 years for inmates and 3 years for employees.  
Thus, those records are unavailable for review.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Disability Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).

Bilateral Hearing Loss

The veteran's bilateral hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Hearing loss is evaluated under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  

The record reflects that the veteran exhibited pure tone 
thresholds in the right ear of 30 dB at 500 Hz, 35 dB at 1000 
Hz, 45 dB at 2000 Hz, 55 dB at 3000 Hz, and 55 dB at 4000 Hz 
with a speech recognition score of 88 percent and pure tone 
thresholds in the left ear of 25 dB at 500 Hz, 35 dB at 1000 
Hz, 45 dB at 2000 Hz,  55 dB at 3000 Hz, and 60 dB at 4000 Hz 
with a speech recognition score of 76 percent at the January 
2004 audiological examination.  The veteran subsequently 
exhibited pure tone thresholds in the right ear of 30 dB at 
500 Hz, 35 dB at 1000 Hz, 50 dB at 2000 Hz, 50 dB at 3000 Hz, 
and 55 dB at 4000 Hz with a speech recognition score of 88 
percent and exhibited pure tone thresholds in the left ear of 
25dB at 500 Hz, 35 dB at 1000 Hz, 50 dB at 2000 Hz,  55 dB at 
3000 Hz, and 60 dB at 4000 Hz with a speech recognition score 
of 76 percent at the March 2006 audiological examination. 

The January 2004 audiometric results reveal that the veteran 
demonstrated Level II hearing acuity in the right ear (with a 
puretone threshold average of 48 and speech discrimination 
score of 88 percent) and Level III hearing acuity in the left 
ear (with a puretone threshold average of 49 and speech 
discrimination score of 76 percent).  Table VII (Diagnostic 
Code 6100) provides a 0 percent disability rating for the 
hearing impairment demonstrated in this examination.  
38 C.F.R. § 4.85 (2006).  

The March 2006 audiometric results reveal that the veteran 
demonstrated Level II hearing acuity in the right ear (with a 
puretone threshold average of 48 and speech discrimination 
score of 88 percent) and Level IV hearing acuity in the left 
ear (with a puretone threshold average of 50 and speech 
discrimination score of 76 percent) at that examination.  
Table VII (Diagnostic Code 6100) provides a 0 percent 
disability rating for the hearing impairment demonstrated at 
this examination.  Id.

The Board further notes that the veteran's bilateral hearing 
loss has not been shown to demonstrate the exceptional 
patterns of hearing impairment described under 38 C.F.R. 
§ 4.86 at any time relevant to the appeal period.  

Based on the foregoing, the Board finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the currently assigned noncompensable rating and 
entitlement to an increased rating on a schedular basis is 
not warranted.  

Moreover, the Board concludes that any limits on the 
veteran's employability due to his hearing loss have been 
contemplated in the current noncompensable rating.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Residuals of Appendectomy

The veteran's service-connected residuals of appendectomy are 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7805 (scars rated on 
limitation of function of the affected part).  

While the Board has considered the veteran's contention that 
he is entitled to a compensable rating for his appendectomy 
residuals, the medical evidence does not support his 
assertion.  There is no indication in the record that the 
veteran's appendectomy scar causes limited motion, exceeds an 
area of 6 square inches or greater, is unstable, or is 
painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 
7801-7805 (2006).  Indeed, the March 2006 scar examiner noted 
that the veteran demonstrated a deep, nontender appendectomy 
scar measuring 6 cm by 1 cm by 2 mm that did not create any 
problems.  Thus, the assignment of a compensable rating for 
the veteran's appendectomy scar is not warranted.  A review 
of the medical evidence reveals that no other current 
residuals associated with the veteran's appendectomy have 
been clinically identified.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating for the veteran's appendectomy 
residuals on a schedular basis.  

To the extent that the veteran's current appendectomy 
residuals affect his employment, such has been contemplated 
in the assignment of the current noncompensable schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


III.	Service Connection for a Bilateral Knee Disorder

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  

Analysis 

The veteran contends that he injured his knees when he fell 
out of a box car after a train had derailed during his 
military service.  

The Board notes that there is no evidence of a train wreck 
documented in the service medical records; however, a fellow 
veteran (O.D.T.) wrote in statements dated in April 2004 and 
October 2004 that he witnessed the veteran fall out of the 
door and hurt both of his knees when a train derailed.  
O.D.T. is considered competent to report what he observed.  
The Board also notes that the service medical records show 
that the veteran once complained of right knee pain in 
December 1943.  

Nevertheless, there is no indication that the veteran has a 
current bilateral knee disorder as a result of his military 
service to include any incident of service.  The December 
1945 separation examination, which was conducted the day that 
the veteran separated from service, shows that the veteran 
was clinically evaluated to have no musculoskeletal defects; 
there are no notations regarding any knee problems.  Indeed, 
the record reflects that the veteran did not make mention of 
any knee problems until approximately 18 years after 
separating from service (i.e., 1963) despite having filed 
claims with VA for disability compensation prior to that 
time.  Furthermore, there is no evidence of a currently 
diagnosed bilateral knee disorder.  Although the veteran's 
recent treatment records include references to bilateral knee 
pain, no medical examiner has attributed such symptoms to a 
chronic knee disorder.  In the absence of evidence of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).          

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for a bilateral 
knee disorder is not warranted.


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for service-
connected residuals of appendectomy is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


